           Case 1:20-cv-05504-AT Document 19 Filed 07/23/20 Page 1 of 2




                                                      July 22, 2020

By ECF
Hon. Analisa Torres
United States District Court
500 Pearl Street
New York, NY 10007

               Re:     Gallagher v NY State Board of Elections
                       Kaufer v. New York City Board of Elections
                       20 Civ. 5504 (AT)
                       Intervenors’ Motion to Intervene and for a Preliminary Injunction
Dear Judge Torres:

       I write with two requests.
       First, none of the parties objected to the intervention motion filed by Ms. Kaufer and
Mr. Felder and the addition of the NYC Board of Elections, its President and its Executive
Director as Defendants. We request that you issue an order first thing in the morning
allowing the filing of Intervenor’s Complaint and directing the Clerk to issue the appropriate
Summons since the NYC Defendants are not parties.
        Second, As I expected, after years of litigation with the NYC Board of Elections, they
ignored the Motion to Intervene and the Motion for A Preliminary Injunction. On pain of
sounding unprofessional there is an arrogance (as reflected in General Counsel Richman’s
exchange with me in Exhibit A to Intervenor’s Complaint) that the Board generally gets away
with in State Court, where lawsuits are generally opposed initially with arguments about
improper service, lack of verification, missing parties, and inappropriate venue. I can surmise
that their position on this lawsuit is that they will not be parties, and have no reason to respond,
until they are physically served with a Summons and Complaint. We request therefore, that in
addition to granting the Motion to Intervene first thing in the morning, that the Court include in
its order a direction a) that service on the BOE can be made by electronic service on its General
Counsel and on NYC Corporation Counsel, and b) directing the NYC Board of Election
Defendants to respond to the Motion for A Preliminary Injunction no later than midnight on
          Case 1:20-cv-05504-AT Document 19 Filed 07/23/20 Page 2 of 2




Hon. Analisa Torres
July 22, 2020
Page 2



July 23, 2020 (they have had our papers since first thing Wednesday morning). Only if such
direction is given will the dispute we present, and possibly the dispute Plaintiffs present, be
resolved expeditiously.
        Although we will be responding to the Defendants filings on Thursday, we want to
direct the attention of the Court to one provision of the Election Law and one of the State
Board’s regulations which undercut their argument that they cannot direct local boards what to
do.
        First the Court should look at NY State Election Law Section 3-102(1) and 3-102(14).
3-102 is titled State board of elections; general powers and duties It continues “In addition
to the enforcement powers and any other powers and duties specified by law, the state board of
elections shall have the power and duty to: (1) issue instructions and promulgate rules and
regulations relating to the administration of the election process, election campaign practices
and campaign financing practices consistent with the provisions of law;” Subsection 14
continues: “[shall have the power and the duty to ] take all appropriate steps to encourage
the broadest possible voter participation in elections.” Robert Brehm’s assertion that the
State Board has no power over County Boards has no basis in the law.

        In line with this provision of the law, the State Board issues regulations which the
County Boards must follow; in fact these regulations have the force of law. They can be found
at https://www.elections.ny.gov/NYSBOE/download/law/2020ElectionLaw.pdf. Section
6210.13 is titled Standards for Determining Valid Votes. This regulation includes very
precise directions about how the ballots should be counted by County Boards, including
absentee ballots. I daresay that if the State Board said : “Count all ballots without a postmark
which was received 7 days after the in-person voting every County Board would have to
comply.
                                                      Respectfully submitted,

                                                       /s/ Arthur Z. Schwartz

                                                      Arthur Z. Schwartz



cc:    All Counsel of Record by ECF
       NYC BOE General Counsel Steven Richman, Esq,
       Assistant Corporation Counsel Stephen Kitzinger, Esq.
